
	
		II
		109th CONGRESS
		2d Session
		S. 3547
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  fraud in connection with major disaster or emergency funds.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency and Disaster Assistance
			 Fraud Penalty Enhancement Act of 2005.
		2.Fraud in connection
			 with major disaster or emergency benefits
			(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1039.Fraud in
				connection with major disaster or emergency benefits
						(a)Whoever, in a
				circumstance described in subsection (b) of this section, knowingly—
							(1)falsifies,
				conceals, or covers up by any trick, scheme, or device any material fact;
				or
							(2)makes any
				materially false, fictitious, or fraudulent statement or representation, or
				makes or uses any false writing or document knowing the same to contain any
				materially false, fictitious, or fraudulent statement or representation,
							in any
				matter involving any benefit authorized, transported, transmitted, transferred,
				disbursed, or paid in connection with a major disaster declaration under
				section 401 of the Disaster Relief Act of 1974, or an emergency declaration
				under section 501 of the Disaster Relief Act of 1974, or in connection with any
				procurement of property or services related to any emergency or disaster
				declaration as a prime contractor with the United States or as a subcontractor
				or supplier on a contract in which there is a prime contract with the United
				States, shall be fined under this title, imprisoned for not more than 30 years,
				or both.(b)The circumstance
				to which subsection (a) of this section refers is that—
							(1)the authorization,
				transportation, transmission, transfer, disbursement, or payment of the benefit
				is in or affects interstate or foreign commerce;
							(2)the benefit is
				transported in the mail at any point in the authorization, transportation,
				transmission, transfer, disbursement, or payment of that benefit; or
							(3)the benefit is a
				record, voucher, payment, money, or thing of value of the United States, or of
				any department or agency thereof.
							(c)In this section, the term
				benefit means any record, voucher, payment, money or thing of
				value, good, service, right, or privilege provided by the United States, State
				or local government, or other
				entity.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by
			 inserting at the end the following new item:
				
					
						1039. Fraud in connection with major
				disaster or emergency
				benefits.
					
					.
			3.Increased criminal
			 penalties for engaging in wire, radio, and television fraud during and relation
			 to a presidentially declared major disaster or emergencySection 1343 of title 18, United States
			 Code, is amended by inserting: occurs in relation to, or involving any
			 benefit authorized, transported, transmitted, transferred, disbursed, or paid
			 in connection with, a presidentially declared major disaster or emergency,
			 or after If the violation.
		4.Increased
			 criminal penalties for engaging in mail fraud during and relation to a
			 presidentially declared major disaster or emergencySection 1341 of title 18, United States
			 Code, is amended by inserting: occurs in relation to, or involving any
			 benefit authorized, transported, transmitted, transferred, disbursed, or paid
			 in connection with, a presidentially declared major disaster or emergency,
			 or after If the violation.
		5.Directive to
			 Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission forthwith shall—
				(1)promulgate
			 sentencing guidelines or amend existing sentencing guidelines to provide for
			 increased penalties for persons convicted of fraud or theft offenses in
			 connection with a major disaster declaration under section 5170 of title 42,
			 United States Code, or an emergency declaration under section 5191 of title 42,
			 United States Code; and
				(2)submit to the
			 Committees on the Judiciary of the United States Congress an explanation of
			 actions taken by the Commission pursuant to paragraph (1) and any additional
			 policy recommendations the Commission may have for combating offenses described
			 in that paragraph.
				(b)RequirementsIn
			 carrying out this section, the Sentencing Commission shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offenses described in subsection (a) and the need for aggressive and
			 appropriate law enforcement action to prevent such offenses;
				(2)assure reasonable
			 consistency with other relevant directives and with other guidelines;
				(3)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including circumstances for which the sentencing guidelines currently provide
			 sentencing enhancements;
				(4)make any necessary
			 conforming changes to the sentencing guidelines; and
				(5)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				(c)Emergency
			 authority and deadline for commission actionThe Commission shall
			 promulgate the guidelines or amendments provided for under this section as soon
			 as practicable, and in any event not later than the 30 days after the date of
			 the enactment of this Act, in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Reform Act of 1987, as though the authority
			 under that Act had not expired.
			
